         Case 1:19-cr-00118-RA Document 15 Filed 06/26/19 Page 1 of 4   1
     J59WencC

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    UNITED STATES OF AMERICA,

4                v.                                 19 Cr. 118 (RA)

5    JESUS WILFREDO ENCARNACION,
        a/k/a "Jihadistsoldgier,"
6       a/k/a "Jihadinhear,"
        a/k/a "Jihadinheart,"
7       a/k/a "Lionofthegood,"

8                     Defendant.
                                                    Conference
9    ------------------------------x

10                                                  New York, N.Y.
                                                    May 9, 2019
11                                                  11:00 a.m.

12   Before:

13
                              HON. RONNIE ABRAMS,
14
                                                    District Judge
15
                                   APPEARANCES
16
     GEOFFREY S. BERMAN
17        United States Attorney for the
          Southern District of New York
18   BY: KIMBERLY J. RAVENER
          Assistant United States Attorney
19
     DAVID E. PATTON
20        Federal Defenders of New York, Inc.
          Attorney for Defendant
21   BY: SARAH BAUMGARTEL
          Assistant Federal Defender
22

23   Also Present:    Special Agent Seth Yockel, FBI

24

25


                SOUTHERN DISTRICT REPORTERS, P.C.
                          (212) 805-0300
         Case 1:19-cr-00118-RA Document 15 Filed 06/26/19 Page 2 of 4     2
     J59WencC

1              (Case called)

2              MS. RAVENER:     Good morning, your Honor.      Kimberly

3    Ravener, for the government, and joining me at counsel table is

4    Special Agent Seth Yokel of the FBI.

5              THE COURT:    Good morning.

6              MS. BAUMGARTEL:     Good morning.     Sarah Baumgartel, for

7    the Federal Defenders, on behalf of Mr. Encarnacion.

8              THE COURT:    Good morning.

9              Do you want to provide me a status update and proposal

10   with respect to next steps?

11             MS. RAVENER:     Yes.   Thank you, your Honor.

12             The government has substantially completed its

13   production of discovery.      We've been in contact with defense

14   counsel regarding the potential for a disposition as well as

15   proposed next steps.     We understand from defense counsel that

16   they would like to request an additional 60 days from the Court

17   to set the next conference and then at that time we could

18   discuss setting a motion schedule.

19             MS. BAUMGARTEL:     Your Honor, that's correct.

20             The discovery in this case is somewhat voluminous.

21   We're still going through it.       In addition, Mr. Encarnacion has

22   a history of serious mental health issues, and there have been

23   some issues with getting his medication correct at the MCC.

24   He's had a number of medication changes and that's resulted in

25   some psychiatric symptoms, and so part of the delay has been in


                SOUTHERN DISTRICT REPORTERS, P.C.
                          (212) 805-0300
         Case 1:19-cr-00118-RA Document 15 Filed 06/26/19 Page 3 of 4   3
     J59WencC

1    him having adequate time for him to be able to work with me in

2    reviewing the discovery and making decisions in this case.

3              THE COURT:    Why don't we then put it off for 60 days.

4    How about July 12 at 4:00; does that work for everyone?

5              MS. RAVENER:     That's fine for the government, your

6    Honor.

7              MS. BAUMGARTEL:     Yes.

8              THE COURT:    Is the government seeking to exclude time

9    under the Speedy Trial Act?

10             MS. RAVENER:     Yes, your Honor, in order to permit the

11   defendant to review discovery with his counsel and also to

12   permit time for the parties to discuss the potential for a

13   pretrial disposition.

14             THE COURT:    All right.

15             And I assume you have no objection, Ms. Baumgartel.

16             MS. BAUMGARTEL:     No objection.

17             THE COURT:    I'll exclude the time from today until

18   July the 12th, pursuant to 18 U.S.C. Section 3161(h)(7)(A).        I

19   find that the ends of justice served by excluding such time

20   outweigh the interests of the public and the defendant in a

21   speedy trial because it will allow time for the defendant's

22   medication issues to be resolved and for him to be able to

23   communicate with his counsel, to review the discovery, to

24   decide whether or not he intends to make any motions and

25   discuss any possible disposition of the case.


                SOUTHERN DISTRICT REPORTERS, P.C.
                          (212) 805-0300
         Case 1:19-cr-00118-RA Document 15 Filed 06/26/19 Page 4 of 4   4
     J59WencC

1              Are there any other applications at this time?

2              MS. RAVENER:     No, your Honor.

3              MS. BAUMGARTEL:     No.   Thank you.

4              THE COURT:    Thank you.    We're adjourned.

5              MS. RAVENER:     Thank you.

6              (Adjourned) .

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                SOUTHERN DISTRICT REPORTERS, P.C.
                          (212) 805-0300
